CLAYMORE EXCHANGE-TRADED FUND TRUST Guggenheim BulletShares 2012 Corporate Bond ETF Guggenheim BulletShares 2013 Corporate Bond ETF Guggenheim BulletShares 2014 Corporate Bond ETF Guggenheim BulletShares 2015 Corporate Bond ETF Guggenheim BulletShares 2016 Corporate Bond ETF Guggenheim BulletShares 2017 Corporate Bond ETF Guggenheim BulletShares 2018 Corporate Bond ETF Guggenheim BulletShares 2019 Corporate Bond ETF Guggenheim BulletShares 2020 Corporate Bond ETF Guggenheim BulletShares 2012 High Yield Corporate Bond ETF Guggenheim BulletShares 2013 High Yield Corporate Bond ETF Guggenheim BulletShares 2014 High Yield Corporate Bond ETF Guggenheim BulletShares 2015 High Yield Corporate Bond ETF Guggenheim BulletShares 2016 High Yield Corporate Bond ETF Guggenheim BulletShares 2017 High Yield Corporate Bond ETF Guggenheim BulletShares 2018 High Yield Corporate Bond ETF Supplement to the currently effective Statement of Additional Information (“SAI”) for the above listed Funds: The following is hereby added as the last paragraph to the “Investment Restrictions and Policies—Investment Restrictions” section of the SAI: In addition to the foregoing non-fundamental investment policies, each Fund has also adopted the following non-fundamental policy: if the Fund has knowledge that its Shares are purchased by another investment company investor in reliance on the provisions of subparagraphs (F) or (G) of Section12(d)(1) of the 1940 Act, the Fund will not acquire any securities of other open-end management investment companies or unit investment trusts in reliance on the provisions of subparagraphs (F) or (G) of Section12(d)(1) of the 1940 Act.This policy may be changed at any time by the Board of Trustees without shareholder approval. Claymore Exchange-Traded Fund Trust 2455 Corporate West Drive Lisle, Illinois 60532 Please Retain This Supplement for Future Reference December 3, 2012 ETF-SAI-SUP-DEC12
